                                                                                         Department of Revenue
                                                                                                955 Center St NE
          Kate Brown, Governor                                                             Salem, OR 97301-2555
                                                                                            www.oregon.gov/dor



                                                                            Date:            May 26, 2020

          RALPH E RADMER                                                    Letter ID:       L1633102016
          39175 SCENIC ST
          SANDY OR 97055-6400




                                      Notice and Demand to File

Debtor:                          RALPH E. RADMER
Bankruptcy Case Number: 20-31642-TMB13
Account(s) and period(s):
Personal Income Tax Return for 2017.

Our records show that you haven’t filed the return(s) shown above. This notification is a demand
for you to file. You’re required by law to file a return when requested by us (ORS 314.370). Please
send your tax return(s) and this letter to us at the address above. You should also send a copy of
your return to your attorney.

If you don’t file the requested return(s), we’ll calculate the tax that you owe and charge penalties
and interest based on the information we have [ORS 305.265(10)]. We’ll then file a claim in your
bankruptcy for that amount.

Penalties we may charge:

•   5 percent – failure to pay timely.
•   20 percent – failure to file and pay timely.
•   25 percent – failure to file.
•   100 percent – failure to file for three years in a row.
•   100 percent – failure to file in order to evade tax.

We also charge these penalties if you:

•   File a frivolous return – $250.
•   Significantly under report your taxable income – 20 percent of the tax that you don’t report.

In most cases, total penalty is limited to 100 percent of the unpaid tax.

If you weren’t required to file, you must state that reason in writing. Send the signed statement to
the address above.




                           Case 20-31642-tmb13       Doc 9     Filed 05/26/20
May 26, 2020                                   Page 2                  Letter ID:       L1633102016




/s/ Richard Hennessey, Bankruptcy Unit
Collections Division
(503) 779-3012

Please Note: We’re sending a copy of this to the Bankruptcy Court. The court has advised us that
the court may, sua sponte, treat this letter as an objection to confirmation of the plan and make a
motion to dismiss. If the returns aren’t filed prior to the confirmation hearing, the court will decide
at the confirmation hearing whether to dismiss your case or to continue the hearing to allow you to
file the returns.


cc:   Bankruptcy Court
      Bankruptcy Trustee
      Attorney




Do you have questions or need help?
www.oregon.gov/dor
(503) 378-4988 or (800) 356-4222
questions.dor@oregon.gov
Contact us for ADA accommodations or assistance in other languages.




                       Case 20-31642-tmb13           Doc 9    Filed 05/26/20
                                                                                             Department of Revenue
                                                                                                    955 Center St NE
         Kate Brown, Governor                                                                  Salem, OR 97301-2555
                                                                                                www.oregon.gov/dor




                                           Certificate of Service


Case Number:20-31642-TMB13
Debtor(s) Name: RALPH E. RADMER
_________________________________________________________________________________________________________________

I certify that on May 26, 2020 copies of the Objection to Confirmation (Notice and Demand to File
letter) were mailed to:

Electronically transferred (ECF) to addressee(s) as follows:
Addressee(s):

WAYNE GODARE
AARON VARHOLA

First class mail to addressee(s) as follows:
Addressee(s):

RALPH E RADMER
39175 SCENIC ST
SANDY OR 97055-6400




/s/ Richard Hennessey, Bankruptcy Unit
Collections Division
Phone: (503) 779-3012
Fax: (503) 945-8735




                          Case 20-31642-tmb13             Doc 9      Filed 05/26/20
